                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


Robert Hayden,

             Plaintiff,
                                           Civil Action No.: 3:18-CV-01164 (RNC)
      v.

City of New Haven,
                                           November 8, 2018
             Defendant.




       MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS
BY DEFENDANTS THE CITY OF NEW HAVEN AND CHIEF ANTHONY CAMPBELL
1.     INTRODUCTION                                                                            1

II.    RELEVANT ALLEGATIONS OF THE AMENDED COMPLAINT                                       2

III.   LEGAL STANDARD                                                                      5

IV.    ARGUMENT                                                                            6

       A.   COUNT TWO: Retaliation Under Section 1983 Against Police Chief
            Anthony Campbell                                                               6

             1.   Speech Made as an Employee Related to His Duties Rather Than
                  as a Citizen on a Matter of Public Concern is Not Subject to First
                  Amendment Protections                                                    6

            2.    The Speech Plaintiff Alleges Was as an Employee Pursuant to His
                  Official Duties and Not as a Member of the Public on a Matter of
                  Public Concern                                                           9

       B.   COUNT ONE: Conn. Gen. Stat. § 31-S1q Against the City of New Haven            12

            1.    Conn. Gen. Stat. § 31-S1 q Protects Employees From Discipline or
                  Discharge for Exercising Free Speech Rights Under the U.S.
                  Constitution or the Connecticut Constitution                            12

                  a.     To the Extent That Plaintiff's Section 31-S1 q Claim Relies on
                         Alleged Violations of the First Amendment of the U.S.
                         Constitution, Such Claims Must Be Dismissed Because
                         Plaintiff Was Not Speaking as a Citizen on a Matter of Public
                         Concern                                                          13

                  b.     To the Extent That Plaintiff's Section 31-S1q Claim Relies on
                         Alleged Violations of the State Constitution, Such Claims Must
                         be Dismissed Under the Modified Connick-Pickering Test for
                         Employee/Citizen Speech                                        13

       C.   COUNT THREE: 42 U.S.C. § 1983 (Hostile Work Environment) Against
            Police Chief Anthony Campbell                                                 14

            1.    Count Three Fails to State a Claim on the Iqbal Twombly Pleading
                  Standard                                                                IS

            2.    Even if Plaintiff Had Alleged Conclusorily a Hostile Work
                  Environment Based on Race, Count Three Should Be Dismissed
                  Because He Presents No Facts That Could Rise to the Level of a
                  Racially Hostile Work Environment..                                     16
     D.   COUNT FIVE: 42 U.S.C. § 1983 (Race Discrimination) Against Police
          Chief Anthony Campbell                                              19

          1.     Plaintiffs Alleged "Transfer" Was Not an Adverse Action      20

          2.     Plaintiffs Discipline Has No Plausible Connection to Race    22

V.   CONCLUSIO                                                                23




                                         11
 I.       INTRODUCTION

          Defendants the City of New Haven and Chief Anthony Campbell hereby file their

 Memorandum of Law in Support of Motion to Dismiss directed to Counts One, Two, Three, and

 Five of the Second Amended Complaint dated September 30, 2018 ("Amended Complaint").]

 Plaintiff initiated this action by way ofa July 13,2018 Complaint against the City of New Haven

 (the "City"), Police Chief Anthony Campbell ("Chief Campbell"), and Sergeant Dennis Burgh

 ("Sergeant Burgh").         The present motion is being filed by the City and Chief Campbell and

 addresses the Second Amended Complaint.

          Plaintiff, who is currently employed as a New Haven police officer, alleges in this case

that the City violated his rights under Connecticut General Statues § 31-51 q by disciplining him

for his alleged speech about how extra duty assignments had been given to certain police officers

within the Department of Police Services.            The City moves to dismiss Count One for failure to

state a claim upon which relief may be granted, because the speech Plaintiff alleges was made in

his role as a City employee and not on a matter of public concern, since it focused on whether the

private Collective Bargaining Agreement between the City and the Elm City Local of CT

Alliance of City Police (the "CBA") was being adhered to.

         In Count Two, Plaintiff alleges a Section 1983 violation against Police Chief Anthony

Campbell for allegedly retaliating against Plaintiff for exercising his rights under the First

Amendment.       Defendant Campbell moves to dismiss Count Two for failure to state a claim upon

which relief may be granted, because Plaintiff cannot satisfy the pleading requirements                           to



] Plaintiff has also alleged a common law assault and battery claim against Sergeant Burgh in Count Four that is not
a subject of the present motion.
establish a violation of the First Amendment.       Plaintiff's allegations make clear that his speech

was as an employee and therefore not protected under Garcetti v. Ceballos, 547 U.S. 410 (2006)

Thus, Count Two also fails because Plaintiff was not speaking on a matter of public concern.

        In Count Three, Plaintiff alleges another Section 1983 claim against Police Chief

Anthony Campbell, this one for a "hostile work environment."             Defendant Campbell moves to

dismiss Count Three because this count fails to satisfy the pleading requirements for a 1983

claim of hostile work environment.       A hostile work environment under 1983 requires a protected

characteristic, that this count does not allege facts that would support a hostile work environment

related to a protected characteristic such as Plaintiff's race.

        Finally, in Count Five, Plaintiff alleges a third Section           1983 against Police Chief

Campbell, this one based on alleged race discrimination.          Defendant Campbell moves to dismiss

Count Five for failure to state a claim upon which relief may be granted, because Plaintiff has

not adequately pled a plausible race discrimination claim under Section 1983.

II.     RELEVANT ALLEGATIONS OF THE AMENDED COMPLAINT

        Plaintiff is a current employee of the City and has been a police officer since 2002.

Compl. ~ 4. Based on the allegations in the Amended Complaint, on May 22, 2016, he was

transferred to the "extra duty unit" where he became responsible for assigning extra duty police

officer jobs.   Jd.   ~~ 8, 9.   Plaintiff alleges that extra duty assignments, such as work for the

traffic division or at bars, were paid at the oveliime rate of pay and therefore were very desirable.

Jd. ~~ 9, 10. In early 2016, he alleges that certain officers were earning large amounts from

extra duty work.      Jd. ~ 11. He claims that, following an investigation,     Plaintiff's predecessor

Dennis Mastriano was removed from the position of assigning extra duty work. Jd. ~~ 11, 12.

According to the Amended Complaint, Plaintiff was then assigned to manage the extra duty

                                                   2
work unit, and in so doing, he "determined that there were inequities in the manner in which

'extra duty' assignments were being made." Id. ~~ 12, 13, 15.

        Plaintiffs   main   claim,   throughout    the Amended     Complaint,   is that there were

"inequities" in the way extra duty was being assigned and that celiain officers were being given

"favored treatment"    in the way extra duty was assigned, contrary to "the practice" of the

department.   Jd. ~~ 16, 19. He also alleges that one particular sergeant, Mark O'Neill, to whom

Plaintiff reported, "was receiving unauthorized jobs in violation of the contract .....      " Id. ~~ 21,

22.

       Plaintiff claims that as soon as he took over the job of assigning extra duty shifts and told

officers "that they were not getting unauthorized jobs, they began to attack him." Id. ~ 23. The

alleged "attacks" consisted of "remov[ing] extra duty pages from the extra duty book"; Sergeant

O'Neill "telling officers to file complaints regarding the extra duty assignments in retaliation for

his own loss of extra duty assignments";          two sergeants "request[ing]   Plaintiffs     computer

password" and "[w]hen he refused to give it to them they became angry and tried to force

Plaintiff to give it to them"; Sergeant Dennis Burgh telling him he'd better "hire [him] for eight

(8) hours" or there would be trouble; Sergeant Burgh "intentionally       brush[ing] up against him

forcing him to try to maintain his balance"; Sergeant Burgh telling him he must assign Burgh an

extra duty assignment at Gateway Community College "whenever he wanted the assignment";

and "others in the unit" "harassing" him in unspecified ways when he equitably distributed the

extra duty work. Jd. ~~ 24,26,27,29,30,34,37.

       Plaintiffs    Amended   Complaint    further states that on September      27, 2016 he was

informed by Asst. Chief Generoso that he was going to be removed from the extra duty

assignment effective October 16,2016 because it was "just not working out."        Id. ~ 47. Plaintiff

                                                   3
alleges that he responded that "it was not his desire to be transferred out of the extra duty unit"

and that "only minority officers/supervisors         had been transferred out of the unit." Id. ~ 47. He

claims that he, two other black officers, and one white sergeant (Sergeant O'Neill)                          were

transferred out of the extra duty assignment at about the same time.                  Id. ~48. He asserts that

Sergeant O'Neill was eventually transferred back in to the extra duty unit "when the union

fought for his return." Id. ~ 51.

         According to the Amended Complaint, Plaintiff spoke to people on the Board of Police

Commissioners      and "multiple people within the Department"               about his belief that extra duty

assignments had not been properly assigned under his predecessor.                 Id. ~ 54. He alleges that he

also complained to Police Chief Campbell that a sergeant had rescinded a previously approved

day that he wanted to take off, and that Sergeants O'Neill and Bullock had "verbally and

physically assaulted him." Id. ~~ 52, 53, 59. He does not claim that he complained to anyone

outside the City until he filed his complaint with the Connecticut Commission on Human Rights

and Opportunities2      ("CHRO").      Id. ~ 61. That complaint, according to Plaintiff, alleged that

"African-American       employees in the extra duty unit were discriminatorily             removed from their

positions"; the complaint was dismissed by the CHRO. Id. ~ 61.

        According to the Amended Complaint, an Internal Affairs investigation                       was opened

concerning Plaintiffs     brief assignment to the extra duty unit. Id. ~ 63. Plaintiff alleges that the

investigation concluded "that Plaintiff had violated standard operating procedures and the union

contract regarding extra duty work assignments" and that Plaintiff has lowered morale among

officers in the department.       Id. ~~ 63, 64.      He states that he was accused of crossing out the

names of individuals on the extra duty list "to give extra duty assignments to whom he wanted."


2Plaintiff does not offer any date for when he filed a complaint with the CHRO. A copy of the filing is attached as
Exhibit A and clearly shows that Plaintiff did not file the complaint with the CHRO until May 18, 2018.
                                                        4
Id. ~ 74. He was given at IS-day unpaid suspension, which is the event upon which he bases his

claim of damages.      Id. ~~ 67, 77.      He also claims that in April of 2018, a second internal

investigation was commenced related to his role in the arrest of a suspect, in which Plaintiff had

been accused by a member of the public of "neglect of duty." Id. ~~ 70, 71.         For several rules

violations in connection with this arrest, Plaintiff was given a 10-day suspension.     Id. ~ 79. He

claims both complaints were not because of his own misbehavior and work deficiencies but were

"a direct result of his strict adherence to the standard operating procedures for the assignment of

extra duty work." Id. ~~ 66, 73.

III.      LEGAL STANDARD

          In deciding a motion to dismiss made under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, the Court must determine whether the plaintiff has alleged "enough facts to state a

claim to relief that is plausible on its face."    Bell Atl. Corp. v. Twombly, 559 U.S. 544, 570

(2007).    The Court is to accept all factual allegations of the complaint -     but not conclusory

allegations.   Id. at 572. To survive a Rule 12(b)(6) motion to dismiss, a cause of action must be

supported by enough facts to state a claim for relief that is plausible on its face. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009); Twombly, 550 U.S. at 570.           While Rule 8 does not require

detailed factual allegations.     "[a] pleading that offers labels and conclusions     or formulaic

recitations of the elements of a cause of action will not do. Nor does a complaint suffice if it

tenders naked assertion[s]      devoid of further factual enhancement."'    Iqbal, 556 U.S. at 678

(citations and internal quotations omitted).     "A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to dra\v the reasonable inference that the defendant is

liable for the misconduct alleged." lei.




                                                   5
         In general, the Court's review on a motion to dismiss pursuant to Rule 12(b)( 6) "is

limited to the facts as asserted within the four corners of the complaint, the documents attached

to the complaint as exhibits, and any documents incorporated in the complaint by reference."

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007).

IV.      ARGUMENT

         A.       COUNT TWO: Retaliation               Under Section 1983 Against Police Chief
                  Anthony Campbell

                  1.       Speech Made as an Employee Related to His Duties Rather Than as a
                           Citizen on a Matter of Public Concern is Not Subject to First
                           Amendment Protections

         42 U.S.C. § 1983 provides that every "person"                     who, under color of any statute,

ordinance, regulation, custom or usage of any State subjects, or "causes to be subjected," any

person to the deprivation of any federally protected rights, privileges, or immunities shall be

civilly liable to the injured party. In Count Two, Plaintiff claims that the City "retaliated against

[him] for having exercised rights protected by the First Amendment                          to the United States

Constitution     and by Article First, Sections Three, Four and Fourteen, of the Connecticut

Constitution."    Compl. ~ 81.

         The First Amendment to the United State Constitution3 states that Congress shall make

no law abridging the freedom of speech.                Amendment        I, U.S. Constitution.        In Garcetti v.

Ceballos, 547 U.S. 410, 421 (2006), the United States Supreme Court considered the limitations

on an employer's right to discipline employees in the workplace based on their speech, in light of

First Amendment         protections.     In Garcetti, the Court firmly established               that "when ...

employees make statements pursuant to their official duties, the employees are                     110t   speaking as



3  Since Section 1983 only applies to federally protected rights, any violation of the Connecticut constitution cannot
form the basis for a violation under 42 U .S.c. § 1983.
                                                          6
citizens     for First    Amendment    purposes,    and the    Constitution   does   not insulate   their

communications from employer discipline." Id. (emphasis added). Thus, in order to state a First

Amendment free speech claim, an employee must first demonstrate that his speech was as a

citizen involving a matter of public concern, which must be determined by the "content, form

and context of a given statement." City of San Diego, California v. Roe, 543 U.S. 77, 82-83

(2004) (quoting Connick v. Myers, 461 U.S. 138, 146-147(1983)); see also Garcetti, 547 U.S. at

415-416 (holding that the first line of inquiry requires determining whether the employee spoke

as a citizen on a matter of public concern).        In addition, a plaintiff claiming a violation of the

First Amendment must demonstrate that the alleged adverse employment action was caused by

the exercise of constitutionally protected First Amendment freedoms. See Mt. Healthy City Sch.

Dist. Bd. of Educ. v. Doyle, 429 U.S. 274,286-287        (1977).

           To determine whether the motion to dismiss Count Two should be granted, the Court

should first determine, based on the factual allegations of the Amended Complaint, whether the

Plaintiff's alleged speech was as a citizen on a matter of public concern. See Garcetti, 547 U.S.

at 418. "If the answer is no, the employee has no First Amendment cause of action based on his

or her employer's        reaction to the speech." Id. (citing Connick, 461 U.S. at 146-147).         The

controlling factor in this inquiry is whether the employee's statements were made pursuant to the

employee's      official duties. Garcetti, 547 U.S. at 421.        "[W]hen    public employees      make

statements pursuant to their official duties, the employees are not speaking as citizens for First

Amendment       purposes,    and the Constitution    does not insulate their communications         from

employer discipline." Id.       "[T]he speech at issue does not merit the protection of the First

Amendment if the speech owed its existence to the plaintiff's job duties and was made in

furtherance of those duties." Gwozdz v. Genesis PhysiCian Servs., No. 13-cv-317 (AWT), 2014

                                                     7
WL 943116, at *2 (D. Conn. Mar. 11,2014).

        As the U.S. Supreme Court stated in Garcetti,

       Two inquiries guide interpretation of the constitutional protections accorded
       public employee speech. The first requires determining whether the employee
       spoke as a citizen on a matter of public concern. If the answer is no, the
       employee has no First Amendment cause of action based on the employer's
       reaction to the speech. If the answer is yes, the possibility of a First Amendment
       claim arises. The question becomes whether the government employer had an
       adequate justification for treating the employee differently from any other
       member of the general public. This consideration reflects the importance of the
       relationship between the speaker's expressions and employment.            Without a
       significant degree of control over its employees' words and actions, a government
       employer would have little chance to provide public services efficiently. Thus a
       government entity has broader discretion to restrict speech when it acts in its
       employer role, but the restrictions it imposes must be directed at speech that has
       some potential to affect its operations. (citations omitted, emphasis added)

Garcetti, 547 U.S. at 410-411.

       The plaintiff in Garcetti was a lawyer and calendar deputy in the Los Angeles County

District Attorney's office. He brought an action against his superiors for retaliation based on an

internal memorandum he wrote recommending dismissal of an ongoing prosecution for what he

perceived to be errors in the related walTant affidavit. Id. at 413. As the calendar deputy, part of

the plaintiffs job was to investigate aspects of pending cases. Id. at 411. ("Ceballos wrote his

disposition memo because that is part of what he, as a calendar deputy, was employed to do.").

Id. at 421 Following his investigation, Mr. Ceballos recommended that the case be dismissed, but

his recommendation was rejected and he claimed that he was retaliated against thereafter based

on his memorandum recommending dismissal. Id. at 414-415.

       In holding that the memorandum was not protected First Amendment speech, the U.S.

Supreme Court noted that neither Mr. Ceballos's audience nor the subject matter of his speech

were dispositive factors in its decision. Id. at 421. Instead, the Court held that "[t]he controlling

factor in Ceballos' case" was that Mr. Ceballos had not spoken as a citizen in writing the memo.
                                                  8
Jd. Rather, "his expressions were made pursuant to his duties as a calendar deputy." Jd.

         Ceballos did not act as a citizen when he went about conducting his daily
         professional activities, such as supervising attorneys, investigating charges, and
         preparing filings. In the same way he did not speak as a citizen by writing a
         memo that addressed the proper disposition of a pending criminal case. When he
         went to work and performed the tasks he was paid to perform, Ceballos acted as a
         government employee. The fact that his duties sometimes required him to speak
         or write does not mean his supervisors were prohibited from evaluating his
         performance.

Jd. at 422. Mr. Ceballos'     speech was commissioned       by his employment      and therefore his

employer was entitled to control it.

        The significant point is that the memo was written pursuant to Ceballos' official
        duties. Restricting speech that owes its existence to a public employee's
        professional responsibilities does not infringe any liberties the employee might
        have enjoyed as a private citizen. It simply reflects the exercise of employer
        control over what the employer itself has commissioned or created.

Jd. at 42l.


                2.     The Speech Plaintiff Alleges Was as an Employee Pursuant to His
                       Official Duties and Not as a Member of the Public on a Matter of
                       Public Concern

        "[I]t is within the province of the trial court to determine, as a matter oflaw, which topics

are considered to be of public concern." Daley v. Aetna Life & Casualty, Co., 249 Conn. 766, 782

(1999). Here, Plaintiff claims that he was assigned to the extra duty unit and part of his duties

were to assign work in accordance with the CBA.         He further claims that he was assigned to

"manage the extra duty work unit" and that the "intent of [his] assignment" was to ascertain

the cause of what appeared to be excessive payments of wages under his predecessor and to

"clean up the situation in the unit." Jd. ~~ 14, 18, 57. He claims he was retaliated against for

doing what he was assigned to do, i.e., telling his fellow officers he would allocate extra duty

work in accordance with the CBA and reporting his belief that his predecessor had assigned

work based on favoritism.   Compl. ~~ 54, 66, 73. Thus, on the face of the Complaint and based
                                                 9
upon his own allegations, there is no question that the speech which Plaintiff alleges caused the

alleged retaliation was pursuant to his official duties and that he was not speaking as a citizen on

a matter of public concern.       See Garcetti, 547 U.S. at 415. "If the speech is required by the job,

the public employee loses his status as a citizen with [fJirst [a]mendment protection against

employer discipline ... This is so even if the speech has the highest first amendment value because

it involves a matter of great public concern, and even if the speech imposed little burden on the

employer's legitimate interests."       Trusz v. UBS Realty Investors, 319 Conn. 175,201 (2015); see

also Davis v. McKinney, 518 F.3d 304, 315-16 (5th Cir. 2008) (employee's speech to supervisor

expressing concerns about inadequate response to investigation into fellow employees' use of

workplace computer to access pornography,               possibly including child pornography,           was not

protected from employer discipline under Garcetti); Morales v. Jones, 494 F.3d 590, 593-94, 597

(7th Cir. 2007) (police officer's statement to fellow officer that deputy police chief had harbored

felon was not protected speech, because first police officer had duty to apprise second officer of

information pertinent to investigation).

        Here, in fact, Plaintiff s alleged speech about whether certain officers were being

assigned extra duty in a manner inconsistent with the terms of the CBA is speech solely related

to, and learned from, his work in that unit and in furtherance of what he himself alleges he was

assigned to do.4      Moreover, the speech he alleges had the potential to affect his employer's

operations, because he was complaining about how his department assigned extra duty work.

Nothing in the Amended Complaint could be read to allege that he was concerned as a citizen of

the community unrelated to his job duties. Under Garcetli then, because Plaintiffs                  speech was

4  Nowhere in his Amended Complaint does Plaintiff allege that any officer was committing fraud upon the public,
or that any member of the general public was harmed as a result of how extra duty was assigned. He has not
alleged, nor can he, that any officer did anything other than get a job in a manner inconsistent with the private
contract rights between the Union and the City. Plaintiff claims that he was engaging in speech about the specific
functions of his job and whether his predecessor was correctly doing that job.
                                                       10
related to his job duties as a police officer in charge of extra duty assignments, his speech is not

afforded First Amendment protections.     Since there could be no Constitutional violation, Police

Chief Campbell cannot be liable under Section 1983 for depriving Plaintiff of his federally

protected rights.

        Many analogous    cases within and outside this Circuit support the proposition         that

complaining of workplace practices, including alleged violations of union contracts, is speech

pursuant to the employee's    duties and not as a member of the public on a matter of public

concern. See Weintraub v. Board of Education of City of New York, 593 F.3d 196,201-202          (2d

Cir. 2010) (filing a union grievance is an action related to one's employment and not undertaken

as a citizen, because a citizen cannot lodge a union grievance); Davis v. McKinney, 518 F.3d

304, 313 (5th Cir. 2008) (when a public employee raises complaints or concerns related to his

job duties up the chain of command, that speech is undertaken in the course of performing his

job); Matthews v. Lynch, No. 3:07cv739 (WWE), 2011 WL 1363783 (D. Conn. April 11,2011)

(speech of state police officer relating to alleged corruption within Connecticut State Police and

directed at the office of Connecticut Attorney General and New York State Police was not

protected because speaker reported misconduct to the agencies to which he was supposed to

repOli such misconduct); Christopherson v. Poutsch, No. CV 14-00152,2015         WL 13662707, at

*13 (D.N.M. Apr. 30, 2015) (employer's        attempts to require teachers to attend mandatory

training in contravention of the teachers' union contract constituted a grievance about internal

departmental affairs or the terms of employment, and were not a matter of public concern);

(Daley, 249 Conn. at 782-783 (complaints about "internal employment policies are not a matter

of public concern. ").




                                                11
         Because Plaintiffs        allegations make clear that the speech about which he claims First

Amendment protections was made about his employer's                       policies and was pursuant to his job

duties, it has no First Amendment protections as a matter of law and Count Two should be

dismissed.

         B.        COUNT ONE: Conn. Gen. Stat. § 31-51q Against the City of New Haven

                   1.       Conn. Gen. Stat. § 31-51q Protects Employees From Discipline or
                            Discharge for Exercising Free Speech Rights Under the U.S.
                            Constitution or the Connecticut Constitution.

         Connecticut General Statutes § 31-51 q states that:

         Any employer ... who subjects an employee to discipline or discharge on account
         of the exercise of such employee of rights guaranteed by the First Amendment to
         the United States Constitution or section 3, 4, or 14 of article first of the
         ConstitutionS of the state, provided such activity does not substantially or
         materially interfere with the employee's bona fide job performance or the working
         relationship between the employee and the employer, shall be liable to such
         employee for damages caused by such discipline or discharge.

Conn. Gen. Stat. § 31-51 q. Section 31-51 q "protects an employee from retaliatory discharge due

to the employee's        exercise of certain enumerated rights, including,                 inter alia, the right to

freedom of expression as guaranteed by the first amendment to the United States constitution,

and atiicIe first, § 4, of the Connecticut constitution."                  Daley, 249 Conn. at 778.             "Those

constitutional provisions safeguard statements made by an employee that address a matter of

public concern, but provide no security with respect to statements that address wholly personal

matters."     Id. (internal citations omitted) (emphasis added).                 In order to state a claim under

Section 31-51 q, a plaintiff must allege that (1) he was exercising rights protected either under



5 Article first, § 4, of the Connecticut Constitution states that, "Every citizen may freely speak, write and publish his
sentiments on all subjects, being responsible for the abuse of that liberty." Article first, § 5, of the Connecticut
Constitution provides that, "No law shall ever be passed to curtail or restrain the liberty of speech or of the press."
Finally, the text of Article first, § 14, of the Connecticut Constitution states that, "The citizens have a right, in a
peaceable manner, to assemble for their common good, and to apply to those invested with the powers of
government, for redress of grievances, or other proper purposes, by petition, address or remonstrance."
                                                           12
the First Amendment to the United States Constitution or §§ 3,4, or 14 under the constitution of

Connecticut; (2) he was disciplined or discharged by exercising these rights; and (3) the exercise

of these rights did not "substantially or materially interfere with [his] bona fide job performance

or with [his] working relationship with [his] employer."       Winik-Nystrup v. Manufacturers Life

Ins. Co., 8 F. Supp. 2d 157, 159 (D. Conn. 1998); see also Lowe v. Amerigas, Inc., 52 F. Supp.

2d 349, 359 (D. Conn. 1999), ajJ'd, 208 F.3d 203 (2d Cir. 2000).

                a.              To the Extent That Plaintiff's Section 31-51q Claim Relies on
                                Alleged Violations of the First Amendment of the U.S.
                                Constitution, Such Claims Must Be Dismissed Because
                                Plaintiff Was Not Speaking as a Citizen on a Matter of Public
                                Concern.

        To the extent that Plaintiff claims that he was disciplined for was exercising rights

protected under the U.S. Constitution, such claims fail because his alleged speech was pursuant

to his official duties-as   previously discussed in above. Under Garcetti, 547 U.S. at 421, "when

... employees make statements pursuant to their official duties, the employees are not speaking

as citizens for [fJirst [a]mendment purposes, and the [U.S.] Constitution does not insulate their

communications from employer discipline."        For the reasons set forth at pp. 8-13, supra, since

Plaintiff himself alleges that he was acting pursuant to his job duties, his Section 31-51q claim

must be dismissed to the extent that it relies on federal Constitutional protections.

                b.              To the Extent That Plaintiff's Section 31-51q Claim Relies on
                                Alleged Violations of the State Constitution, Such Claims Must
                                be Dismissed Under the Modified Connick-Pickering Test for
                                Employee/Citizen Speech

        For Section 31-51 q claims based on free speech rights under Sections 3, 4, or 14 of the

constitution of Connecticut, the Garcetti test is not employed.     Instead, the Court must employ

what is known as the modified Connick-Pickering         balancing test.    See Trusz v. UBS Realty

Investors, 319 Conn. 175 (2015).
                                                  13
         In Trusz, the Connecticut Supreme Court concluded that the Connick-Pickering balancing

test (as modified by Justice Souter in Garcetti) applies to speech by a public employee pursuant

to the employee's       official duties under the Connecticut constitution.             Under this test, speech

related to a public employee's job duties is not protected unless it "comment[s]                       on official

dishonesty, deliberately unconstitutional         action, other serious wrongdoing, or threats to health

and safety." Id. at 204.

         Here, Plaintiff does not allege any facts in his Amended Complaint6 that would support

that he commented on "official dishonesty, deliberately unconstitutional                   action, other serious

wrongdoing, or threats to health and safety."             The Amended Complaint does not and cannot

plausibly state that the assignment of extra duty work harmed the public or that the work was not

performed -        only that he believes it was not being allocated                 in accordance      with CBA

proVIsIons.     CompI. ~ 54.       Because Plaintiff's       allegations in Count Two do not satisfy the

Connick-Pickering test, his claim under Section 31-51 q should be dismissed to the extent it rests

on a claim that he was disciplined for exercising his free speech rights under the Connecticut

constitution.

         C.       COUNT THREE:        42 U.S.C. § 1983 (Hostile Work Environment)                         Against
                  Police Chief Anthony Campbell

         As set forth above, 42 U.S.c. § 1983 prohibits any person from depriving any individual

of a federally protected right under color of statute, ordinance, regulation, or custom of any State.

In Count Three, Plaintiff asserts that Police Chief Campbell deprived him of his right to be free

from a "hostile work environment."


6 Plaintiff alleges that he made a complaint to the CHRO and that the City was aware of this and retaliated against
him for the complaint. However, the complaint filed with the CHRO, a copy of which is attached hereto as Exh. A,
clearly shows that it was filed on May 18, 2018. This was more than six (6) months after Plaintiff was disciplined
for his work in the Extra Duty unit and nearly nineteen (19) months after Plaintiff was transferred out of the extra
duty unit, so neither of those actions could have been caused by the filing of the complaint.
                                                        14
                 1.        Count Three Fails to State a Claim on the Iqbal Twombly Pleading
                           Standard

         Both in Count Three and throughout the Amended Complaint, Plaintiff alleges that he

complained his predecessor had used "favoritism" in assigning extra duty work to police officers,

and that when he took over his predecessor's             position and assigned extra duty work in

accordance with the CBA, other employees allegedly yelled at him, told him he'd better give

them extra duty, and in one instance "brush[ed] against him." Compl. ~~ 24,26,27.

         Count Three is directed only against Police Chief Campbell.       Plaintiff claims that, "[b]y

his knowledge         of, and acquiescence   to, the conduct of officers    and supervisors     yelling,

assaulting, intimidating and threatening Plaintiff, Chief Campbell permitted the creation and

maintenance of a hostile work environment because of Plaint(ff's strict adherence to standard

operating procedures regarding extra duty work and because he complained (including to the

Commission on Human Rights & Opportunities) of the racially discriminatory transfer of staff

from the extra duty unit." Compl. ~ 81 (emphasis added). He further alleges that a "hostile work

environment" was "created and permitted to exist because of Plaintiff's engaging in conduct

protected by the First Amendment to the United States Constitution and by Article First, Sections

Three, Four and Fourteen, of the Connecticut Constitution."         Id. ~ 82. He does not allege in

Count Three that he was subjected to a hostile work enviromnent because of his race.

         To allege a cause of action for a hostile work enviromnent, a plaintiff must allege specific

facts that would show that hostility toward him occurred because of the plaintiffs            protected

characteristic. See Rivera v. Rochester Genesee Reg'l Transp. Auth., 743 F.3d 11, 20 (2d Cir.

2014).    "[I]t is axiomatic that mistreatment at work, whether through subjection to a hostile

environment or through other means, is actionable under Title VII only when it occurs because

of an employee's ...         protected characteristic,   such as race or national origin" (internal
                                                   15
quotation marks, alterations, and citation omitted; emphasis added) Id.




       Title VII of the Civil Rights Act prohibits discrimination in employment based on, among

other things, race. There is no general cause of action for a "hostile work environment" under

federal law outside of the protected categories set forth in Title VII and the Americans with

Disabilities Act ("ADA").       See Tiffany v. Dzwonczyk,    696 Fed.Appx. 7, 8 (2d Cir. 2017)

(affirming dismissal of hostile work environment claim where plaintiff "fail[ed] to allege any

facts suggesting a relationship between the adverse actions and his membership in a Title VII

protected class"); Keaton v. State of Conn. Dept. of Rehabilitation      Serv., No.3: 16-CV -1810,

2018 WL 1245728        *10 (D. Conn. March 9, 2018) (citing requirement             of a protected

characteristic for a hostile work environment claim).     Because Plaintiff fails to allege facts to

support that Police Chief Campbell deprived him of the right to be free of a racially hostile work

environment, his claim in Count Three must fail.

               2.      Even if Plaintiff Had Alleged Conclusorily   a Hostile Work
                       Environment Based on Race, Count Three Should Be Dismissed
                       Because He Presents No Facts That Could Rise to the Level of a
                       Racially Hostile Work Environment

       "Section 1983 and the Equal Protection Clause protect public employees from various

forms of discrimination, including hostile work environment and disparate treatment ....       Once

action under color of state law is established, the analysis for such claims is similar to that used

for employment discrimination    claims brought under Title VIL" Patterson v. Cly. of Oneida,

N.Y. ,375 F.3d 206, 226 (2d Cir. 2004).

       Here, even if Plaintiff had alleged that Police Chief Campbell deprived him of the right to

be free of a racially hostile work environment, Count Three should still be dismissed because he

fails to allege sufficient facts to support a hostile work environment claim based on race. To
                                                16
establish a claim for a racially hostile work environment, a plaintiff must show that his work

environment was "so severely permeated with discriminatory              intimidation, ridicule, and insult

that the terms and conditions of [his] employment were thereby altered." Alfano v. Costello, 294

F.3d 365, 373 (2d Cir. 2002) (quoting Perry v. Ethan Allen, Inc., 115 F.3d 143, 149 (2d Cir.

1997)).    In addition, "alleged incidents supporting a hostile work environment claim must be

more than episodic; they must be sufficiently continuous and concerted in order to be deemed

pervasive." Alfano v. Costello, 294 F.3d 365, 374 (2d Cir. 2002) (internal citations and quotation

marks omitted).

          Plaintiff's Amended Complaint is clear that he alleges that he was subjected to a "hostile

work environment"      not because of his race, but because he "adhered to standard operating

procedures regarding     [the assignment 011 extra duty work."            See Compi. ~ 81.      The only

reference he makes to race is that he allegedly complained of "racially discriminatory transfer of

staff from the extra duty unit." Compi. ~ 81. This is simply not enough to support a claim that

Police    Chief   Campbell       subjected   Plaintiff   himself   to an environment     permeated   with

discriminatory    intimidation     and ridicule based on his race such that the conditions of his

employment were changed thereby.

          Insufficient and conclusory allegations such as those in Count Three are simply not

enough to survive a motion to dismiss.           See Twombly, 550 U.S. at 570; Tiffany v. Dzwonczyk,

696 Fed. Appx. at 8; Keaton v. Conn. Dep't of Rehab. Servs., No.3: 16-CV -1810, 2018 WL

1245728, at *8-9 (D. Conn. March 9, 2018) (plaintiff's allegations that she was given an unfairly

negative performance evaluation, was threatened for refusing to sign the evaluation, was the only

person in her office without access to a computer, was the object of excessive subjective

discretion by her supervisor, was subjected to heightened scrutiny, and was denied promotional

                                                         17
opportunities, among other acts, were insufficient to state a hostile work environment claim);

Johnson v. Conn. Dep't of Admin. Servo Bureau of Enterp. Sys. and Techn., 3: 17-CV -00901,

2018 WL 306697, at *6-7 (D. Conn. Jan. 5,2018) (allegations against defendant Ruiz that he had

cited plaintiff for an unauthorized absence, given him a negative evaluation, and denied him

mentoring, along with plaintiffs       failure to allege sufficient facts to establish Ruiz's "personal

involvement"        in a hostile work environment, resulted in dismissal of plaintiffs      hostile work

environment claim against this individual); Williams        V.   New York State Unified Court System

Office of Court Admin., 16-CV-2061, 2017 WL 4402562, at *5-6 (S.D.N.Y. Sept. 30, 2017)

(dismissing hostile work environment         claims because, even if supported by discriminatory

animus, allegations that plaintiffs     subordinates "openly challenged" his authority, disregarded

his directives,      and complained    to management,    who, instead of remedying         the situation,

reprimanded plaintiff and tried to convince him to relinquish his supervisory authority, were

insufficient to support a hostile work environment claim); Hughes        V.   Xerox Corp., 37 F. Supp.3d

629,646-47 (W.D.N.Y. 2014) (hostile work environment claim dismissed where plaintiff alleged

that her co-workers made racist comments on a "sympathy" card posted in an employee kitchen

area, that her white supervisor undermined her in front of her direct reports, that she was

excluded from meetings, that her supervisor took away her work duties and made negative

comments about her career prospects, and that other employees complained falsely about her

being "intimidating").

             In fact, where a claim provides no factual support but is based on wholly conclusory

allegations, as in the present case, "it is appropriate to grant defendants[']       motion to dismiss."

Scott   V.   Town of Monroe, 306 F. Supp. 2d 191, 198 (D. Conn. 2004); see also Iqbal, 556 U.S. at

678 (to survive a motion to dismiss, plaintiff must set forth "sufficient factual matter ... to state

                                                   18
a claim to relief that is plausible on its face,,).7        In the Amended Complaint, there are simply no

factual allegations in Count Three to support a claim that Defendant Campbell deprived Plaintiff

of his federally protected rights under Title VII to be free from a hostile work environment based

on Plaintiffs race.8

         To the extent that Plaintiff tries to bootstrap a claim of free speech as the basis for the

hostile work environment claim in Count Three through Section 1983, it is duplicative of his

arguments in Counts One and Two, in addition to being insufficient to support a Section 1983

claim based on a racially hostile work environment.               For this reason, and because Plaintiff fails

to state a claim of deprivation of federally protected rights under Section 1983 through a "hostile

work environment," Count Three should be dismissed.

         D.       COUNT FIVE: 42 U.S.c. § 1983 (Race Discrimination) Against Police Chief
                  Anthony Campbell

         Race discrimination in employment may be actionable under Section 1983 and brought

by a person who is a Title VII plaintiff so long as the Section 1983 claim is based on a distinct

violation of a constitutional right. See Patterson v. County 0.[ Oneida, 375 F.3d 206, 225 (2d Cir.

2004). "Most of the core substantive standards that apply to claims of discriminatory conduct in

violation of Title VII are also applicable to claims of discrimination in employment in violation


7    The plausibility standard does not impose an across-the-board, heightened fact pleading standard. See Boykin v.
KeyCorp, 521 F.3d 202, 213 (2d Cir. 2008). However, it does impose on the plaintiff the burden to make factual
allegations supporting a claim for relief. As the Court explained in Iqbal, it "does not require detailed factual
allegations, but it demands more than an unadorned, the-defendant-unlawfully-harmed-me          accusation. A pleading
that offers labels and conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor does
a complaint suffice if it tenders naked assertions devoid of further factual enhancement." Iqbal, 556 U.S. at 678
(alterations, citations, and internal quotation marks omitted). In the Second Circuit, the plausibility standard is
"flexible," obliging the plaintiff "to amplify a claim with some factual allegations in those contexts where such
amplification is needed to render the claim plausible." Boykin, 521 F.3d at 213

8 Because facially neutral claims of a hostile work environment that do not touch upon a protected class fail as a
matter of law, Count Three is insufficient. See Moore v. Mara, Civil No. 3:08cv1946 (A WT) (D. Conn.) (Sept. 7,
20 II) (granting summary judgment where facially neutral claims were insufficient); Grey v. City of Norwalk Bd. of
Educ. 304 F.Supp.2d 314 (2004) (a basis must exist for inferring that the conduct occurred because of the
membership in a protected class).
                                                          19
 of ... the Equal Protection Clause [under Section 1983]." Id. However, "a § 1983 claim, unlike

a Title VII claim, can be brought against individuals," Demoret v. Zegarelli, 451 F.3d 140, 149

(2d Cir. 2006), and "a plaintiff pursuing a claimed ...        denial of equal protection under § 1983

must show that the discrimination was intentional." Patterson, 375 F.3d at 226.

         Here, Plaintiff claims in Count Five that Police Chief Campbell deprived him of his

federally protected rights by allowing him to be "transferred out" of the extra duty unit. See

Compl. ~ 8l.

                     1.       Plaintiff's Alleged "Transfer" Was Not an Adverse Action

         Title VII prohibits employers from discriminating against any employee with respect to

"compensation, terms, conditions, or privileges of employment,            because of such individual's

race, color, religion, sex, or national origin." 42 U.S.C. 2000e-2(a)(1). To survive a motion to

dismiss, a complaint must present sufficient non-conclusory            factual allegations that raise a

plausible claim for relief.         Iqbal, 556 U.S. at 678.   This entails alleging facts that plausibly

demonstrate the essential elements of discrimination, i.e., that the plaintiff suffered an adverse

employment action due to the defendant's intentional discrimination on the basis of a protected

status. Mabry v. Neighborhood Defender Service, 769 F. Supp. 2d 381, 392 (S.D.N.Y. 2011).

        The Second Circuit "define[s] an adverse employment action as a 'materially adverse

change' in the terms and conditions of employment." Sanders v. New York City Human Res.

Adm'r, 361 F.3d 749, 755 (2d Cir. 2004). "To be materially adverse, a change in working

conditions   must be more disruptive           than a mere inconvenience     or an alteration    of job

responsibilities."        Id. (internal quotation marks omitted; emphasis added). "Examples of such a

change include 'termination          of employment, a demotion evidenced by a decrease in wage or

salary, a less distinguished title, a material loss of benefits, significantly diminished material

                                                     20
responsibilities, or other indices ...      unique to a particular situation. '" Jd.; see also Dragon v.

Connecticut, 211 F. Supp. 3d 441 (D. Conn., 2016) (dismissing case upon finding no materially

adverse      change   in terms   of employment       despite    satisfying   initial   racial    discrimination

thresholds); Adams v. Yale-New Haven Hospital, No. 12-4279-cv, 2012 WL 4443992 (D. Conn.,

Sept. 25, 2012), aff'd, 558 Fed. Appx. 72 (2d Cir. 2014) (granting summary judgment because

plaintiffs    transfer was not an adverse employment action); Fairbrother v. Morrison, 412 F.3d

39, 56 (2d Cir. 2005) (transfer without a change in conditions of employment is only a mere

inconvenience or alteration of job responsibilities and hence not materially adverse); Williams v.

Donnelly, Corp., 386 F.3d 123, 128 (2d Cir. 2004) (fact that an employee views a transfer either

positively or negatively does not render the denial or receipt of the transfer as an adverse

employment action).

          Plaintiff has alleged in Count Five that he and two other African-American                employees

were "transferred" out of the extra duty unit, and that as a result his job duties changed. Compl.

~ 82. The Amended Complaint does not allege that he suffered any financial hardship, loss of

pay, loss of title, or any other loss as a result of the change in his responsibilities (i.e., that he no

longer    assigned    extra   duty work).      His claim       of discrimination       through    this alleged

"transfer"/change in his duties simply does not satisfy the requirement to allege facts sufficient to

support the elements of a cause of action for discrimination, including that he suffered an adverse

employment action.

          Consistent with case law holding that mere transfers or changes in duties are not adverse

employment actions, Count Five should be dismissed because Plaintiff has failed to state a claim

upon which relief may be granted.




                                                     21
                2.      Plaintiff's Discipline Has No Plausible Connection to Race

        As for Plaintiff's   claim in Count Five that he was "later disciplined,"      the Amended

Complaint states that Plaintiff was disciplined two times. To the extent that he may argue this

discipline was an adverse employment action, Count Five also must fail because his allegations

directly contradict that this "discipline" was based on his race. First, he alleges he was given a

IS-day suspension after an Internal Affairs investigation found that he had not followed expected

procedures in hiring practices, and that the "allegations of misconduct made against [him] were

as a direct result of his strict adherence to the standard operating procedures for the assignment

of extra duty work."    Compl. ~~ 66, 67. Later, he claims there was a second Internal Affairs

investigation related to his apprehension of a criminal suspect, and that he was suspended for

another 20 days as a result of that investigation.        Compl. ~~ 68-77.      He claims that the

allegations of misconduct related to this second investigation and the Internal Affairs "decision

to find him guilty . . . were [also] as a direct result of his strict adherence to the standard

operating procedures for the assignment of extra work."      Compl. ~ 73. These are the only two

disciplinary actions Plaintiff alleges. The Amended Complaint contains no facts whatsoever that

would support that these disciplinary actions were based on Plaintiff's       race.   In fact, to the

contrary, Plaintiff's own allegations state that these disciplinary actions were taken because of

how he was handling the assignment of extra duty work.

       Plaintiff's vague and conclusory reference to being "later disciplined" in Paragraph Five

is not sufficient to assert a plausible claim that Police Chief Campbell used the power of the

State to deprive Plaintiff of his right to be free of race discrimination.   For this reason, Count

Five also should be dismissed for failure to state a claim upon which relief may be granted.




                                                 22
v.     CONCLUSION

       For all of the foregoing     reasons, defendants     the City and Policy Chief Campbell

respectfully request that the Court grant the Defendants'    Motion to Dismiss Counts One, Two,

Three and Five of the Amended Complaint.

       Dated at New Haven, Connecticut this 8th day of November, 2018.

                                                    Respectfully submitted,



                                                    lsi Lori B. Alexander
                                                    Lori B. Alexander (ct08970)
                                                    Christopher M. Neary (ct28738)
                                                    LITTLER MENDELSON, P.c.
                                                    One Century Tower
                                                    265 Church Street, Suite 300
                                                    New Haven, CT 06510
                                                    Telephone: 203.974.8700
                                                    Facsimile: 203.974.8799
                                                    lalexancler@littler.com




                                               23
                                CERTIFICATE OF SERVICE

       I hereby celiify that on this 8th day of November, 2018, a copy of the foregoing was filed

electronically and served on anyone unable to accept electronic filing. Notice of this filing will

be sent by email to all parties by operation of the Court's electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court's CM/ECF   system.


                                                    lsi Lori B. Alexander
                                                    Lori B. Alexander




                                               24
I Exhibit AI
                                                                                                                                                        r' ..




   STATE OF CONNECTICUT
  . OmCE           OF PUBLic I-illARINGS
                                                                                                                                                                                           OPE'ICE (860) 4i8·il770
   0150 Ctll~ll1Ihus 1JoIlItY"r!JII~le2. ,                                                            Ic': t:1
                                                                                                   '! n          " ',I   I '•.1 f:';.'. t
                                                                                                                           f)               •                                                 !fAX (860). 418-8780
   lJarfford, _C'f 0:6103.                                                                         ,u it r ,     \ r



   ]:V1IrSTLEBLOWER RETALIA nON
  ·Pul'suant to General Stu lu(es §4-61cld
                                                                              COMPLAINT1I9!'¥.                   :,;J    nn:L'"                 ,... : " No. OPIJJWBR ~
                                                                                                                                                                       [to be
                                                                                                                                                                                                        ..3~3 @(j) .
                                                                                                                                                                                                   fI.I,ll1l!el' by OPJ:l}

   ll-rSTRUCTIONS: The complainant Of hcrlhis authorj~~J rep'r(l~elitatiye shall ,complele                                                           gJ
                                                                                                                 sign ·this form und then file'it in dUlllicate
   with the Chief HUillllll.Rights Ri)fcl'!1e, fil th¢ ~ddr¢s~ 'Jis~q a'bdvc~'A. co'lllO,lnili't;jll'lJ.{t Jje"flic(J \ylth the Q~Jji:~n.r ;PiJbn~ Hc,rii'i'i~s
   (OPH) not IfltC!' tlwn ninety (90) unys nCter the complallulII,t Jelll"l1~ o.r tl:o spccific Incident glvirm 1:,L~,cJo .thls ,cln1n,l'(l.c.) fill
  .nrivcl'se rJ~·,l'sbnrlcl ncli611 01' thl'cnt ,of sOch nelion).  0iice the cOlill51(\int :13 hIed, the Clucf Htlni3n·Righrs Referee VIlU issl4e II
   "No(ice ofHl;;aring flnd.Initlill COl)fer~nce" ucheclulihg an initial cOrlfden'l:c:

         I,     Complninan! (employee)                        Contact         InfonnatiClIl;                       2, Narne.und,Atluress                    of COlllploi-llflllt's         r.epr.esentative, if aJlY~·
  Name-                                                                                                     Juris No .. (if reprcscnlalive                         is an at(ol11cy) _ ~.                                        _
  Add 1-                                                                                       .            N~me-                                                        _
  Acid .2.- _                                                                     _            _            Addreslf 1·                                              _
  City'-      _------                                                             -.                        Ad~lte!;_ii2, -                         _                             ----------
      Stale- ~"'''IoS                                                                                       Cil;.t •.
  Tel No. ~ .          ,...-                 -. -                  -          J
                                                                                                                  MRlVACY
                                                                                                            10,1 }.rp, ~.
                                                                                                                                                   REDMl'ION~. ~_
  Fax No,-
  Eri1ail -           .          .                  :--:- - .. ..,..:'   --            .   -
                                                                                                           Fax No. -
                                                                                                           E\1111_q __-              ---------                                _ -----_-----_
                                                                                                                                                                             "'-'-_..'_"   _. -":--'-''-'--....:.:.:


              '"(N.ote: Nelfllel' ihe CfmO:/IOr.lhe OJ}ice r/P!lblicHearillgs,provides                                              an attonwyj'QI' ihe corrrplainallt.;


  3 . 'file RespOJ\dent (the C()mplalnant's                                            GmpJoyer) is __
                   (Il) a State clepartruc,iUageney;     _ (b)'a quasi-public agency (as listcdin General Statutes § 1-120)1;
         -==='. (6) a lai'gc state cOfltnctor (i,e" ,.\·~~ntityUiil! hilS /1 c'ontrnct \v.ith a StiltcDepnri:mentl Ag<;;llG)I ;1' g\las'i~pt1bljc
        ·ugenc), valued at $5 milLion drillilrs or more); or ._         (d) an ~l)]loillting;;lUlhocity:                          ,

 ,(Cltec70fl e npproprillie box lislell (lbove_ tliu/er Conll. Gell, Sial,                                       § 4·6Jrld      lite -Office of Pliblic H enrill8S has juris(Jjcliotl 10 liear
 lI'lti.ltlebLolVerI'eiaiialioll casesjile aBai/l.I'1 lite· elitities rlescribedi(t3(rr) tltr01fQIt3(d)

    4, Resj)ondent               (Employer)                   Contnct Infolillpti()J1 - .Entity i~&llinsi Whom                                     YOil         ·m·e fiW~tr this:"CQtnJ)lalnt.
    Agency/Contactor ~. H~v4 UC'.1vcJ/\ pe\; e~...
                AcI'drl.
                                                                                                          1)~e-,-.r _                                   ._-----------
                         b oe- U1\;_40_j.)Ll!V,-"f __~_
                Addr2 "
                ~~(y• ~l1-)e.-~-~H-a,-\)'-~~----
                                               __~.i3a8
                           Tel. . -0l.-~-a_S_~LGt.                                                               ~       Fax -
                           Email -                                                                                                    ~-_ ..-_- -_- --'--'--'_                                               _;


                                                                                                                                                                ---_._---------

·5, C.ompiainnnt";s iriitial                  date oj' en~Jl!'O).rrhellL\o'\liil1 ResiiGncli:mt. ._CL~~o b-:z.1f' .?,<!'I (:) ~                                                                                        __
6 ..·Present employnient                     status,        (!.,-",..,.~J.,,\)'~LV1:-0 \oV--'LJ:...b_Y_'H~_••._N.H_P_~                                                                                                      .


 ! Conn, Gen. "StaL.~ 1·120 statc~. l'[ri]s used in sections 1-0120(01-;123, ·i.nclU';ivc:.(l} 'Qllssicpliblic       agency' means the "C(jnnedkut
pcvelop~nelit!,--uUl?rjo/, Connecticut Innova~onsJ ,Incorp?mt~d, 'C~nnec~ctit F1cci1til ar:~ Education?l Faciliti~s Aut))orill:' Connecticut
f[lghcr hc\l)Catloll Sllpplem.\)llJal Lonl\ !l.uU1QnCy, COI)n.ect1Gtlt HO\l~JlllSTfltlal1c.eA\lUloOty,:Co[llwcbo\.lt    HOl);llllg Al1thonty,
Connecticut,Resow'ces Recovery Al\thoqly, Cnpitn).RegiQu,Dcvolopmcnt.Allthority,                  Connecticpt L_otlcry CQIjJ0ratiQIl, -Connecticl)t
Airport Authority,'FIcalth Information Tcchnology.Exchnngc or-Connecticut ond-ConIlccliqltHealUl Insurance Ex.cha;lge."
(F01'U! Hcvlscd'7i.i9113)                                                                                                Paqe 1 on'!
  7. You may be protected from adverse personnel actions or threats of adverse personnel actions for your disclosure of
     information described in Conn. General Statutes §4-61dd(a). CHECKING        ALL APPLICABLE         CATEGORIES.

  A. The com plain ant's underlying whistleblower                    disclosure concerned matters involvin g:'

     i. With regard to a st(lte or quasi-public agency: _':;t:corruption; ~ethical         practices; _violation      of state,
           laws/regulations; __       mismanagement; _:~abuse  of authority; _gross   waste of funds; _danger       to the public safety.
                                                                           OR
     II.   With regal'd to a large smte contract; _corruption;     __ violation of state or federallawslregulations;     __ gross waste of
           funds; _abuse   of authority; __ danger to the public safety.

  B. State tl1e name and position of the qualifying person(s) to whom you disclosed                         such infOImation       and the date of such
     disclosur~.2(.4ttach additional p:se(s) ifnecessalY·)..                •.                                       '
'f'~\;t.c..Cb.~_~~~'1                         c- '"~bc.\L,                  f•.\,~~""""UI'\               3?cc..~8~,,,,,,,,,lc-
                                                                                                                           c.to.·,            ~ "'.     \'tr




  8(A). On what date did you learn about the personnel action(s)                   threatened    or taken against you because           of the i.nformation
  you disclosed in 6.C. above?               F4
                                            £_\_'_I __..,...._"O~\~&=,.._                                                 _

  8(B). Briefly describe the personnel action(s) threatened or taken against you.                      Identify    all pertinent   dates, locations,     and


  ~~~*~~.
  individuals involved. (Attach additional pageM if necessmy)
       S.
  Alir.k)      ro,,~~          ::
                                    ~'l>."pc",!>:.n
                                       ~: . .f~-\u..&!
                                                              ~a...,.~r::e.
                                                                 b~&,~
                                                                                          P!"·(.e.
                                                                                                               •
                                                                                                        \b rc.-&s:('\~~..."c~_
                                                                                                         UV\!.,?",
                                                                                      ~I.C~4mn:'\O'b\CMCe6     I b·cau.~
   ~c..       UlVI~.~?~IIe. •••        A_","-b ,~~                            u, """'
                                                                                   .•..c:.'lt:r••£y,p~.                     _

  9. If you have filed a complaint/appeal     regarding the personnel.action(s) in any other forum (for examp Ie, in state court,
      with the Employees Review Board, or tlu'ough a union grievance), please provide dates and pertinent details and attach
      a copy of that complaintiappea1._j~J~c...s.tl..       ..'>o..&.  ~o.oJ"e ~        n.....l)Q,r.~.•   ,,-                     _


  10. Statement of damages available pursuant to Conn. GCll Stat. § 4-61dd (For example, reinstatement to former position, back pay,
  reestablishment of employee benefits, reasonable attorney's fees)."  _
  ._is 'D~S of'                       C)~,_~-~     ••"",               ~~~                           e Ul ••• k.r '* my                   \lQ.c4"4Pb         bwe
      --\-0     o.:\I.c""'rt-        :\a..._c_.w 6rl~<C!'                 C. ""40e.t~             t,~~----,--                                                _

  11. Signa lure and Oath of Complainant or Authorized Representative: By sigrJing this form, the complainant states that slhe has read
  the foregoing complaint and knows the content thereof; that the same is true ofher/his     own knowledge, and that slhe
  believes the same to-be




      2 According to General Statutes §4-61dd(b)(1), the disclosure must be made to one oftIle following - (i) to nn employee ofthe Auditors of
      Public Accounts or the Attorney General; (li) to an employee of the state agency or quasi -pUblic agency that employs the person who retaliated
      against you or tJu'eatened retaliation; (iii) to an employee of Ii state agency pursuant to a mandated reporter statute; or (iv) in the case of Ii large
      state contractor, to all employee of the contracting state agency conceming information involving the large state contract.

  (Form Revised     7/29/13)                                                                                                  Page 2 of 2
